DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed February 16, 2021.  Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 are amended.  Currently, claims 1, 2, 4–9, 11–16, and 18–20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 
Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objections for informalities.  Accordingly, the previous objections are withdrawn.
Applicant’s amendments are further sufficient to overcome the previous rejections under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  Specifically, Applicant 
Examiner disagrees and submits that the argued elements are abstract claim elements under Step 2A Prong One because the elements describe managing manufacturing process steps and recite certain methods of organizing human activity for the reasons stated below.  Further, Examiner asserts that any improvements in periodic maintenance for equipment in a manufacturing process are business improvements that do not integrate the abstract idea into a practical application because the elements improve the associated business process without improving any of the associated technology.  As a result, Applicant’s remarks are not persuasive and the rejection of record is maintained below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Objections
Claims 12 and 19 are objected to because of the following informalities:  
Applicant’s amendments to claims 12 and 19 appear to have inadvertently removed the term “each” in the element for “generating the graph in which hierarchized level is enabled to be rearranged.”  Examiner recommends amending the claims to mirror claim 5 and recite “generating the graph in which each hierarchized level is enabled to be rearranged.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4–9, 11–16, and 18–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 2, 4–9, 11–16, and 18–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements reciting “determining a first plurality of manufacturing processes …, and determining an order of each of the first plurality of manufacturing processes …”; “detecting characteristics of each manufacturing process from among a single process, a parallel process, and a batch process based on the manufacture data …”; “arranging, in the order, third identification information for each of the first plurality of manufacturing processes or symbol information associated with the detected characteristics of manufacturing process on each of the first plurality of manufacturing processes”; “generating a graph in which the time when the specific manufacture product undergoes each of the first plurality of manufacturing processes is, along a predetermined time axis direction, associated with the third identification information for each of the first plurality of manufacturing processes or the symbol information on each of the plurality of manufacturing processes, which has been arranged”; and “wherein the generating includes generating, for the third identification information on each of the first plurality of manufacturing processes or the symbol information on each of the first 
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the limitations above recite certain methods of organizing human activity associated with commercial sales activities or behaviors and business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for visualizing and managing manufacturing processes associated with a product.  Additionally, the “determining”, “detecting”, and “arranging” elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  Still further, the “generating” element describes mathematical concepts associated with mathematical relationships between processes and time.  Accordingly, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1.  As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 2, 4–7, 9, 10–14, 16, and 19–20 recite elements further describing the process for visualizing manufacturing processes.  As a result, claims 2, 4–7, 9, 10–14, 16, and 19–20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a computer-readable medium, a 
As noted above, claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 15 further recites a memory and processor, the memory and processor, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the memory and processor are generic computing elements that merely function as a tool to perform the recited abstract idea.  As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2, 4–7, 9, 10–14, 16, and 19–20 do not recite any additional elements beyond those recited with respect to independent claims 1, 8, and 15.  As a result, claims 2, 4–7, 9, 10–14, 16, and 19–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong see, e.g., ¶¶ 15–16, 32, and 54).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 15 further recites a memory and processor, the memory and processor, when considered in view of the claim as a whole, do not amount to significantly more than the abstract idea because the memory and processor are generic computing elements that merely function as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 2, 4–7, 9, 10–14, 16, and 19–20 do not recite any additional elements beyond those recited with respect to independent claims 1, 8, and 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 2, 4–9, 11–16, and 18–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7–9, 11, 14–16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bester et al. (U.S. 2016/0350683) in view of Ansley (U.S. 2012/0253869), and in further view of Leber (U.S. 2016/0026959).
Claims 1, 8, and 15:  Bester discloses a non-transitory computer-readable recording medium having stored therein a process visualizing program that causes a computer to execute a process for visualizing a process (See paragraph 11), the process comprising: 
acquiring data including second identification information for a process which the product has undergone, and first time information indicating a time captured at the time when the product has undergone the process (See paragraphs 32-33 and 35-37, 
determining a first plurality of processes which a specific product has undergone, based on the acquired data, and determining an order of each of the first plurality of processes based on second time information associated with each of the first plurality of processes involved in the first plurality of processes (See paragraphs 32-33 and 35-37, wherein nodes are recursively traced from a seed identifier to determine all processes associated with a given process, and wherein parent-child relationships are determined between nodes using timestamp information; see also paragraph 23); 
arranging, in the order, third identification information for each of the first plurality of processes or symbol information associated with the detected characteristics of manufacturing process on each of the first plurality of processes (See paragraph 38, wherein the business process model is visualized, and FIG. 5A and paragraphs 48-49, wherein node identifiers are associated with the model), and 
generating a graphical output in which the time when the specific product undergoes each of the first plurality of processes is associated with the third identification information for each of the first plurality of processes or the symbol information on each of the first plurality of processes, which has been arranged (See FIG. 5A and paragraphs 47-49, wherein the information model of the business process is generated according to a temporal relationship between discovered data packets, and 
Ansley discloses acquiring manufacture data including first identification information for a manufacture product (See paragraph 16, wherein the process visualization system is applicable to manufacturing, and paragraph 203, wherein a given process may be identified for selection; see also paragraph 69, wherein an exemplary manufacturing process is disclosed), and
generating a graph in which the time when the specific manufacture product undergoes each of the first plurality of manufacturing processes is, along a predetermined time axis direction, associated with the third identification information for each of the first plurality of manufacturing processes or the symbol information on each of the first plurality of manufacturing processes, which has been arranged (See FIG. 2, wherein a graph is generated with respect to a temporal axis and may be associated with identification information; see also paragraphs 126 and 137, wherein symbols may be selected and tied to steps, resources, and characteristics in all views and reports); and
outputting the generated graph for a periodical maintenance of the manufacturing line (See FIG. 2), 
wherein the generating includes generating, for the third identification information on each of the first plurality of manufacturing processes or the symbol information on each of the first plurality of manufacturing processes which are arranged in the order, the graph in which an arranged order is enabled to be rearranged (See FIG. 2 and paragraphs 126 and 137, wherein symbols may be selected and tied to steps, 
Bester discloses a system directed to discovering and modeling a business process by analyzing data packet transfers.  Similarly, Ansley discloses a system managing and analyzing a process.  Each reference discloses a system related to process management.  The technique of graphing a manufacturing process using a temporal axis is applicable to the system of Bester as they both share characteristics and capabilities, namely, they are directed to process management.
One of ordinary skill in the art would have recognized that applying the known technique of Ansley would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ansley to the teachings of Bester would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate process management into similar systems.  Further, applying temporal graphing of a manufacturing process to Bester would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Bester and Ansley do not expressly disclose the remaining elements.
Leber discloses detecting characteristics of each manufacturing process from among a single process, a parallel process, and a batch process based on the manufacture data, wherein manufacture products are independently manufactured and processed one by one in the single process, a plurality of the manufacture products are 
As disclosed above, Bester discloses a system directed to discovering and modeling a business process by analyzing data packet transfers, and Ansley discloses a system managing and analyzing a process.  Leber discloses a system directed to managing laboratory workflows with visual workflow displays.  Each reference discloses a system related to process management.  The technique of detecting process characteristics is applicable to the systems of Bester and Ansley as they each share characteristics and capabilities; namely, they are directed to process management.
One of ordinary skill in the art would have recognized that applying the known technique of Leber would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Leber to the teachings of Bester and Ansley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate process management into similar systems.  Further, applying process characteristic detection to Bester and Ansley would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  
With respect to claim 15, Bester further discloses a system embodiment having a memory and processor coupled to the memory (See paragraph 10).
Claims 2, 9, and 16:  Bester discloses the non-transitory computer-readable recording medium according to claim 1, wherein the acquiring includes acquiring the data on a plurality of the products, and the determining includes determining a second plurality of processes which at least one of the plurality of products has undergone based on the acquired data, and determining, for one of the products, an order of each process associated with the at least one of the products based on the second time information associated with each of the second plurality of processes involved in all the second plurality of processes (See paragraph 14, wherein data exchanges are utilized as a basis for generating a model for a plurality of processes according to time stamp correlations, and FIG. 2 and paragraph 26, wherein a plurality of business process models are disclosed; see also paragraphs 32-33 and 35-37 as cited above).  Bester does not expressly disclose the remaining claim elements.
Ansley discloses a manufacturing process (See paragraph 16).
One of ordinary skill in the art would have recognized that applying the known technique of Ansley would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4, 11, and 18:  The non-transitory computer-readable recording medium according to claim 1, wherein the generating of the graph includes generating the graphical output in which information on one or more of a place and equipment associated with each of the first plurality of processes is arranged in association with the third identification information on each of the first plurality of processes or the symbol information on each of the first plurality of processes (See FIG. 5A and paragraphs 48-49, wherein node identifiers are associated with equipment).

generating the graph in which information on a place associated with each of the first plurality of manufacturing processes is arranged in association with identification information on each of the manufacturing processes or symbol information on each of the first plurality of manufacturing processes (See paragraphs 158-159, wherein locations are graphed with respect to the process flow).
One of ordinary skill in the art would have recognized that applying the known technique of Ansley would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 7 and 14:  Bester discloses the non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises detecting a characteristic of the process based on the data (See paragraphs 64 and 67-72, wherein process metrics are determined).  Bester does not expressly disclose the remaining elements. 
Ansley discloses wherein the generating includes generating the graph in which the detected characteristic is associated with the third identification information for each of the first plurality of manufacturing processes or symbol information for each of the first plurality of manufacturing processes in the graph (See FIG. 2, wherein duration characteristics are displayed on the generated graph).
One of ordinary skill in the art would have recognized that applying the known technique of Ansley would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bester et al. (U.S. 2016/0350683) in view of Ansley (U.S. 2012/0253869), and in further view of Leber (U.S. 2016/0026959) and PATIL (U.S. 2012/0158798).
Claims 5, 12, and 19:  As disclosed above, Bester, Ansley, and Leber disclose the elements of claim 1 and further disclose the elements of claim 4.  Although Bester discloses generating a graphical output (See FIG. 5A), Bester does not expressly disclose the remaining elements of claim 5.
Ansley discloses wherein the generating includes hierarchizing the identification information or the symbol information which are to be arranged, and information on one or more of the place and the equipment associated with each of the first plurality of manufacturing processes (See FIG. 2 and paragraphs 158-159, wherein a hierarchical Gantt chart is generated with respect to place information), and
generating the graph in which the graph is enabled to be rearranged (See FIG. 2; paragraphs 153 and 198, wherein objects displayed on the interface may be moved around via “grab and move”; and paragraph 159, wherein a project plan diagram may be rearranged).
One of ordinary skill in the art would have recognized that applying the known technique of Ansley would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  Bester, Ansley, and Leber do not expressly disclose the remaining claim elements.
Patil discloses wherein the generating includes hierarchizing the information which are to be arranged based on a predetermined priority order, and in which each 
As disclosed above, Bester discloses a system directed to discovering and modeling a business process by analyzing data packet transfers, Ansley discloses a system managing and analyzing a process, and Leber discloses a system directed to managing laboratory workflows with visual workflow displays.  Patil similarly discloses a system directed to generating and executing a customized business process.  Each reference discloses a system related to process management.  The technique of arranging hierarchical process information according to a priority order is applicable to the systems of Bester, Ansley, and Leber as they each share characteristics and capabilities; namely, they are directed to process management.
One of ordinary skill in the art would have recognized that applying the known technique of Patil would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Patil to the teachings of Bester, Ansley, and Leber would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate process management into similar systems.  Further, applying hierarchical process information according to a priority to Bester, Ansley, and Leber would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 6, 13, and 20:  Bester discloses generating a graphical output (See FIG. 5A), and Ansley discloses generating the graph (See FIG. 2).  Bester, Ansley, and Leber do not, however, expressly disclose the remaining elements of claim 6.
Patil discloses wherein the generating includes analyzing a relation between pieces of the information on one or more of the place and the equipment associated with each of the first plurality of manufacturing processes and determining the predetermined priority order (See FIG. 2A and paragraph 24, wherein a business process is customized by selecting a solution type, and paragraphs 28-29, wherein the customized business process hierarchy is arranged according to corresponding application type priority based on the selection).
One of ordinary skill in the art would have recognized that applying the known technique of Patil would have yielded predictable results and resulted in an improved system for the same reasons as stated with respect to claim 5.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623